IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rosanne Wadsworth,             :
                               :
                    Petitioner :
                               :
            v.                 : No. 436 C.D. 2021
                               : Submitted: October 18, 2021
Unemployment Compensation      :
Board of Review,               :
                               :
                    Respondent :



BEFORE:      HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE CHRISTINE FIZZANO CANNON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                     FILED: April 13, 2022


               Rosanne Wadsworth (Claimant) petitions for review of the March 30,
2021 order of the Unemployment Compensation Board of Review (Board), which
affirmed the decision of the Unemployment Compensation Referee (Referee),
dismissing Claimant’s appeal as untimely under Section 501(e) of the
Unemployment Compensation Law (Law).1 Claimant presents two issues for our

      1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S.
§821(e). Section 501(e) of the Law provides in relevant part:

             (e) Unless the claimant . . . files an appeal with the board, from the
             determination contained in any notice required to be furnished by
             the department . . . within fifteen calendar days after such notice was
(Footnote continued on next page…)
review: whether the Board erred when it affirmed the Referee’s decision to dismiss
Claimant’s appeal as untimely, and, whether the Board erred when it found Claimant
ineligible for benefits under Section 402(b) of the Law.2 After careful review, we
affirm.
               The relevant facts as found by the Referee are not in dispute. Claimant
was employed for six years as an income maintenance caseworker for the
Commonwealth of Pennsylvania, at its assistance office in Easton, PA. Reproduced
Record (R.R.) at 16a.3 Claimant resigned from her position effective March 27,
2020, giving no reason, but she later claimed she resigned due to health issues and
the need to move to another state to receive ongoing care from family members. Id.
at 13a, 18a, 21a. The Office of Unemployment Compensation Benefits (UC Office)
mailed Claimant a Notice of Determination, (Notice) with a mailing date of October
26, 2020, which denied benefits because Claimant failed to show that she had a

               . . . mailed to his last known post office address, and applies for a
               hearing, such determination of the department, with respect to the
               particular facts set forth in such notice, shall be final and
               compensation shall be paid or denied in accordance therewith.

Section 501(e) of the Law was recently amended to permit timely appeals no later than 21 calendar
days after the determination date on the Notice, which applies to determinations issued after July
24, 2021. Because the Notices here were all issued before July 24, 2021, the 15-day appeal period
still applies.

       2
         43 P.S. §802(b) provides that an employee shall be ineligible for unemployment
compensation benefits (UC benefits) for any week in which her unemployment is due to
“voluntarily leaving work without cause of a necessitous and compelling nature.”

       3
          Pa. R.A.P. 2173 states: “Except as provided in Rule 2174 (tables of contents and
citations), the pages of . . . the reproduced record . . . shall be numbered separately in Arabic
figures and not in Roman numerals: thus 1, 2, 3, etc., followed in the reproduced record by a small
a, thus 1a, 2a, 3a, etc.” Because the pagination of Claimant’s Reproduced Record does not
conform to the foregoing Rule, we will cite to the relevant pages as required by the Rule, using
electronic pagination.
                                                2
necessitous and compelling reason for resigning from her job, as required by Section
402(b) of the Law. Id. at 23a-25a. As listed numerous times on the Notice, the last
day Claimant could timely file an appeal was November 10, 2020. Id. Claimant
filed an appeal via email on December 4, 2020. Id. at 27a-30a.
                A hearing was held by telephone before the Referee on January 7, 2021,
at which Claimant represented herself and testified.4 R.R. at 48a-79a. Although
properly notified, Employer did not appear or participate in the January 7 hearing.
Id. The Referee issued a Decision/Order dated January 12, 2021, dismissing
Claimant’s appeal as untimely. Id. at 80a-85a. The Referee found that “Claimant
was not misled by the unemployment compensation authorities with respect to her
appeal rights.” Id. at 82a. The Referee based his findings on the competent evidence
presented by Claimant and on a careful review of the documentary evidence. Id.
The Referee did not find, and Claimant did not argue, that the Notice was mailed to
an incorrect address or that she did not receive it. Thus, the sole issue before the
Referee was whether Claimant met her burden to show that her late appeal was
justified due to an administrative breakdown or Claimant’s non-negligent conduct.
                As to Claimant’s justification for filing a late appeal, the Referee found
that Claimant waited to file her appeal “based on her belief regarding the interplay
between PUA [Pandemic Unemployment Assistance] and state unemployment
compensation programs.” R.R. at 82a. The Referee noted that Claimant testified
“she was notified by an individual from Harrisburg of unknown identity on a date
she cannot recall but believed to be on or near November 4, 2020, that filing an
appeal on an unemployment compensation [N]otice . . . would make her ineligible
for the PUA program.” Id. The Referee also noted that Claimant testified that an


      4
          Claimant is represented by an attorney in her appeal to this Court.
                                                 3
individual from North Penn Legal Services provided additional information that
caused her to be misled, but Claimant acknowledged these conversations took place
after the appeal deadline and that North Penn Legal Services did not represent her.
Id. The Referee also noted that Claimant provided “vague testimony regarding other
reasons for confusion” and did not identify details of any of these conversations. Id.
The Referee noted that the claim record does not contain “any indication” of a
November 4 call between Claimant and the UC Service Center. Id. at 83a.
              Based on these findings, the Referee noted “the inconsistency between
the competent evidence of the record and the testimony of [] Claimant and does not
credit the inconsistent testimony.” R.R. at 83a. The Referee further noted that
“Claimant testified she chose to avail herself of the available unemployment
compensation programs and concluded that she did not need to file the appeal but
was not expressly told to do so.” Id. The Referee thus concluded that Claimant’s
“subjective misunderstanding” was not sufficient to carry the heavy burden to
establish justification for her late filing. Id.
              Claimant appealed the Referee’s decision to the Board, which issued a
decision dated March 30, 2021, which affirmed the dismissal of Claimant’s late
appeal. R.R. at 99a. The Board adopted and incorporated the Referee’s findings
and conclusions, and added another finding that “Claimant delayed in filing her
appeal because she thought that pursuing an appeal of her regular UC claim could
affect her ability to collect PUA benefits.” Id. The Board concluded that Claimant
“subsequently filed a PUA claim instead of filing an appeal of regular UC claim. As
such, [] [C]laimant’s decision not to pursue an appeal of her regular UC claim until
after the filing deadline is not a legally sufficient reason to accept her late appeal as
timely.” Id. Claimant then filed the instant petition for review of the Board’s order.


                                             4
               On the untimely appeal issue before us, Claimant asserts that there was
a breakdown in administrative authority and non-negligent circumstances beyond
her control that caused Claimant to file an untimely appeal. Claimant argues that
she was confused about the unemployment process, and that a UC or PUA
representative misinformed her that she would be eligible for PUA benefits.
Claimant contends that this misinformation led her to apply for PUA benefits and to
not appeal the Notice. Claimant submits that when she later learned she was not
eligible for PUA benefits on December 4, 2020, she then filed a late appeal of the
UC denial. Claimant argues that UC officials misled her, which constitutes an
administrative breakdown, or constitutes negligence by the PUA representative who
allegedly misinformed her. Claimant claims that her conduct was non-negligent and
beyond her control. In support of her arguments, Claimant points to her testimony
at the hearing before the Referee and cites Heck v. Unemployment Compensation
Board of Review (Pa. Cmwlth., No. 1273 C.D. 2018, filed October 19, 2020).5
               The Board responds that Claimant’s late appeal was not caused by
agency fraud or administrative breakdown, but rather by Claimant’s choice to seek
PUA benefits instead of appealing the denial of her regular UC claim. The Board
argues that Claimant’s confusion over the appeal process does not justify filing a late
appeal, when Claimant received the Notice which clearly stated the appeal deadline
in writing numerous times.              The Board cites Pickering v. Unemployment
Compensation Board of Review, 471 A.2d 182 (Pa. Cmwlth. 1984), to support its
argument that a legal error by UC personnel does not constitute fraud to justify a late
appeal. In Pickering, the claimant was told by UC personnel that an appeal of the

       5
         See Pa. R.A.P. 126(b) (“As used in this rule, ‘non-precedential decision’ refers to . . . an
unreported memorandum opinion of the Commonwealth Court filed after January 15, 2008. []
Non-precedential decisions . . . may be cited for their persuasive value.”).
                                                 5
deduction of his pension amount from his UC benefits “would have little chance of
success,” and the claimant understood his appeal rights, and chose not to file an
appeal. Id. at 184. When the claimant discovered a Board decision in another case
which held that a disability pension would not reduce UC benefits, he filed a late
appeal, arguing that the UC’s misinformation amounted to fraudulent deprivation of
his appeal rights. Id. In denying this claim the Court held that “[t]his was simply
legal error, not fraud, and it is just such errors which the administrative appeal
process was designed to remedy. To challenge such misapplication and correct such
errors, however, a claimant must file a timely appeal.” Id.
             The Board also cites Phares v. Unemployment Compensation Board of
Review, 482 A.2d 1187 (Pa. Cmwlth. 1984), to support its contention that a UC
employee’s legal error does not constitute fraud or administrative breakdown
justifying a late appeal. In Phares, the Court concluded that a UC representative’s
statement to the claimant that he was denied UC benefits because he could reenlist
in the military did not constitute fraud, when it was later determined that the claimant
could not reenlist in the military. The Court concluded that the case involved “at
most legal error, not fraud or manifestly wrongful or negligent conduct” which
would justify a late appeal. Id. at 1189. The Court noted that the issue was “whether
or not there was agency conduct as to the right of appeal and not as to the appeal’s
merits” that would warrant a late appeal. Id. (Emphasis in original.)
             The following framework guides this Court’s analysis of late-filed UC
claims.

             If an appeal is not filed within fifteen days of the mailing
             of the determination, it becomes final, and the Board does
             not have the requisite jurisdiction to consider the matter.
             An appeal filed one day after the 15-day appeal period is
             untimely. However, the Board may consider an untimely

                                           6
             appeal in limited circumstances. The burden to establish
             the right to have an untimely appeal considered is a heavy
             one because the statutory time limit established for appeals
             is mandatory. An appellant may satisfy this heavy burden
             in one of two ways. First, he can show the administrative
             authority engaged in fraudulent behavior or manifestly
             wrongful or negligent conduct. Second, he can show non-
             negligent conduct beyond his control caused the delay.
             “[F]ailure to file an appeal within fifteen days, without an
             adequate excuse for the late filing, mandates dismissal of
             the appeal.” In unemployment compensation cases, the
             Board is the ultimate fact-finder. The Board’s findings are
             conclusive on appeal so long as the record, taken as a
             whole, contains substantial evidence to support those
             findings.
Hessou v. Unemployment Compensation Board of Review, 942 A.2d 194, 197-98
(Pa. Cmwlth. 2008) (citations omitted). Further, because Claimant had the burden
of proving the timeliness of her appeal and was the only party to present evidence at
the hearing, our review is limited to determining whether the Board capriciously
disregarded competent evidence, whether constitutional rights were violated, or
whether the Board committed an error of law. Constantini v. Unemployment
Compensation Board of Review, 173 A.3d 838, 842 n.4 (Pa. Cmwlth. 2017).
             Based on our review of the record and the case law governing untimely
appeals, we cannot conclude that the Board capriciously disregarded competent
evidence or erred when it concluded that Claimant had not met her burden to justify
her late appeal. There is no evidence in the record that any agency official told
Claimant she could not appeal or should not appeal the Notice denying her UC
benefits. The Board is the ultimate factfinder and is entitled to make its own
determinations regarding witness credibility. Constantini, 173 A.3d at 843. The
Board did not err when it found that Claimant delayed filing her UC appeal because
she thought that pursuing the appeal could affect her ability to collect PUA benefits.


                                          7
The Board also did not err when it concluded that Claimant’s decision not to appeal
until after the filing deadline was not a legally sufficient reason to justify her late
appeal. Claimant’s reliance on Heck is misplaced, because there the claimant argued
that an administrative breakdown occurred when the UC office mailed his notice to
an incorrect address. Heck, slip op. at 1.
              Here, Claimant does not argue that she did not receive the Notice or
that it was sent to an incorrect address. There is no authority in our Court’s precedent
to equate an alleged legal error by an administrative agency with a breakdown in the
administrative process or with fraud. See Pickering, 471 A.2d 182; Phares, 482
A.2d 1187; Greene v. Unemployment Compensation Board of Review, 157 A.3d 983
(Pa. Cmwlth 2017).6
              Accordingly, the Board’s order is affirmed.




                                           MICHAEL H. WOJCIK, Judge




       6
         Because we affirm the Board’s dismissal of Claimant’s appeal as untimely, we need not
reach Claimant’s second issue of whether the Board erred in denying her benefits under Section
402(b) of the Law.
                                              8
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Rosanne Wadsworth,             :
                               :
                    Petitioner :
                               :
            v.                 : No. 436 C.D. 2021
                               :
Unemployment Compensation      :
Board of Review,               :
                               :
                    Respondent :



                              ORDER


          AND NOW, this 13th day of April, 2022, the order of the
Unemployment Compensation Board of Review dated March 30, 2021, is
AFFIRMED.



                                __________________________________
                                MICHAEL H. WOJCIK, Judge